DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the RCE filed on 10/22/2021.
Claims 1, 3-6, 8-12 are pending.

Response to Amendment

Applicant has amended independent claims 1, 6, 11 and dependent claims 3-4, 8-9 to include new/old limitations in a form not previously presented necessitating new search and considerations.  New claim 12 has been added and claims 2, 7 have been canceled by the Applicant.


Specification

The title of the invention filed on 06/03/2021 is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Following title is suggested as an example:



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3-6, 8-12 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following claim language is not clearly understood:

Claim 1 line 7 recites “identifier set”. A set may have zero or more elements. It is unclear if the identifier set may include one or more identifier or it may have no identifier.
Claim 1 lines 14-15 recites “identifier set corresponding to a total of the target execution units in the stream computing system remain unchanged”. It is unclear if the total number of identifier set remains unchanged or total identifier within each of the identifier sets remain unchanged or both.
Claim 3 lines 4-7 recites “sending indication …to indicate the to-be-processed data having been processed by the target execution unit”, which means that the indication indicates that requested/assigned data has been processed or processing for the to-be-processed data has been completed. Claim 1 line 8 recites to be not yet processed”. It is unclear indication information provide data that have been already processed or data that has not yet been processed. It is also unclear if the “persisted data” is the to-be-processed data or already processed data or intermediate result that is to-be-further processed.
Claim 12 lines 4-5 recites “total number of identifier sets remain unchanged before and after the adjustment of the number of target execution units in the stream computing system”, while claim 1 lines 14-15 recites “identifier set corresponding to a total of the target execution units”. It is unclear if the total number of identifier set of identifier set corresponding to the total execution units” remains unchanged. It is unclear what might cause the change in number of identifier set before and after adjusting the number of execution units unless additional stream is added to the request for processing i.e. it is the number of execution units that is changing but amount of data to be processed is not being changed anywhere in the claim before the limitation reciting identifier set remains unchanged.
Claims 6 and 11 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Devillard et al (US Patent No. 10,178,021 B1, hereafter Devillard) in view of Wang et al. (US Pub. No. 2015/0295970 A1, hereafter Wang).
Devillard was cited in the last office action.


As per claim 1, Devillard teaches the invention substantially as claimed including a method for processing stream data (fig 1A processing stream data 100), comprising: 
acquiring a to-be-adjusted number of target execution units (col 4 lines 42-50 dynamically manage the number of processing hosts col 14 lines 20-40 determine, number of processing hosts, cluster, increased/decreased), the target execution unit referring to a unit executing 5a target program segment (col 9 lines 5-10 select, stream processing cluster, association, data stream, data record fig 1A data stream processing clusters 112 fig 1B 112 152 158 processing hosts 160 170) in a stream computing system (fig 1A data stream processing 100);
adjusting a number of the target execution units in the stream computing system based on the to-be-adjusted number (col 4 lines 42-50 dynamically manage number of processing hosts that are associated with a cluster col 4 lines 65-70 modify existing cluster to include the number of processing hosts fig 1A data stream processing 100 col 14 lines 20-40 determine, number of processing hosts, cluster, increased/ decreased fig 1A data stream processing 100 fig. 5 512); and 
determining, for a target execution unit in at least one 10target execution unit after the adjustment, an identifier set corresponding to the target execution unit (col 2 lines 25-35 identify data stream processing cluster, related, stream of data col 3 lines 53-57 col 3 lines 65-67 identification of data stream to lookup the corresponding cluster fig 1B 112 152 158 processing hosts 160 170 col 14 lines 20-60 dynamically modify/update cluster level routing configuration information), an identifier in the identifier set being used to indicate to-be-processed data (col 3 lines 65-67 identification, data stream, lookup corresponding cluster col 16 lines 41-52 fig 3 302 304 306-yes/no); 
persisting, according to the identifier set to which the identifier of the to-be-processed data generated through running of an upstream execution unit of the target execution unit into a database (col 9 lines 45-60 data stream processing clusters 112a-112n, send, data records, backend services, store, data records, after those data records have been sent through one of the data stream processing clusters col 3 lines 65-67 identification, data stream); and 
processing, through the target execution unit, the to-be-processed data indicated by the identifier in the 15corresponding identifier set (fig1A data stream processing cluster 112 fig1B data stream processing cluster 170 processing hosts 160 612 164 col 9 lines 10-15 routing incoming data records, data stream processing clusters col 9 lines 35-40 responsible for processing the data stream associated with the incoming data record received, col 3 lines 65-67 identification of data stream to lookup the corresponding cluster),
wherein the identifier set corresponding to a total number of the target execution units in the stream computing system remain unchanged (col 14 lines 38-59 amount of data record/traffic, cluster, managing, cluster is overloaded, offload portion of the data records to another records, update cluster-level routing configuration to reassign one or more data streams to the other cluster i.e. total amount of data being processed is distributed to different cluster but the amount of data being processed remain unchanged col 3 lines 65-67 identification of data stream to lookup the corresponding cluster col 6 lines 16-25 update the cluster-level routing configuration information to reassign portion of the data records that the cluster is designated to receive to another cluster that may have more capacity i.e. no change in amount of data to be processed with change in the assignments).  
  
Devillard doesn’t specifically teach acquiring, identifier set, identifier in the identifier set and identifier set remains unchanged.

Wang, however, teaches acquiring ([0034] system acquires status i.e. method of acquiring information), identifier set ([0061] fig 4 message split clusters 402 A-D, E-F, G-H  A-B 404 C-D 406 i.e. different message set), identifier in the identifier set ([0061] fig 4 message split cluster 402 has split A, B, C, D i.e. A, B, C, D being the identifiers) and identifier set corresponding to a total number of the target execution units in the stream computing system remain unchanged (fig 4 identifier set A-H total number of worker A-D:3 104 after adjusting the number of workers, total number of workers A-D: 4 identifier set A-H i.e. identifier set remains same, fig 7 identifier set A-H remains same for the total number of workers).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of analogous art (Devillard: col 2 lines 25-35 Wang [0002]) Devillard with the teachings of Wang of acquiring status of each computing units, message split within the message split clusters, total number of data splits remains same before and after the adjustment of number of workers to improve efficiency (Devillard: col 2 lines 45-48 Wang [0006]) and allow acquiring a to-be-adjusted number of target execution units, identifier set and identifier in the identifier set and number of identifier remains unchanged before and after adjusting the number of execution unit to the method of Devillard as in the instant invention. 


25As per claim 3, Devillard teaches wherein after the processing, through the target execution unit, the to-be-processed data indicated by the identifier in the corresponding identifier 27set (fig 3 304 306 308 310/312 314), the method further comprises: 
sending indication information to the upstream execution unit of the target execution unit through the target execution unit (col 4 lines 22-30 processing host, cluster, notify, periodically, other hosts, operating, correctly col 1 lines 36-46 continuously track, state information).
Wang teaches remaining claim elements of the indication information being used to indicate the 5to-be-processed data having been processed by the target execution unit ( [0090] acquire the processing status of the computing units [0074]  real time processing status of the computing unit [0108] processing status, indicator, processing progress of the computing unit).  

As per claim 4, Devillard teaches wherein the processing, through the target execution unit, the to-be-processed data 10indicated by the identifier in the corresponding identifier set includes (col 2 lines 30-35 data stream processing clusters, data stream, cluster level routing configuration, route, data, identified cluster): 
starting the at least one target execution unit after the adjustment (col 2 lines 35-40 data stream processing cluster, processing hosts, processing cluster col 14 lines 20-60 dynamically modify/update cluster level routing configuration information col 4 lines 14-17 replace failed host without intervention by the cluster management service); and 
receiving and processing, through the started target 15execution unit, the to-be-processed data not (col 4 lines 14-17 replace failed host without intervention by the cluster management service) that is sent by the upstream execution unit of the target execution unit (fig 5 update routing configuration, reallocate, portion of the data records associated with the cluster to new cluster 514), and has been determined, from the persisted to-be-processed data indicated by the identifier included in the identifier set corresponding to the target execution unit (col 9 lines 45-60 data stream processing clusters 112a-112n, send, data records, backend services, store, data records, after those data records have been sent through one of the data stream processing clusters).

Wang teaches remaining claim elements of the indication information to be not yet processed by the target execution unit ([0090] acquire the processing status of the computing units [0074]  real time processing status of the computing unit [0108] processing status, indicator, processing progress of the computing unit).  


As per claim 12, Wang teaches wherein, the identifier sets corresponding to a total of the target execution units in the stream computing system remain unchanged is, a total number of the identifier sets remain unchanged before and after the adjustment of the number of the target execution units in the stream computing system (fig 4 identifier set A-H total number of worker A-D:3 104 after adjusting the number of workers, total number of workers A-D: 4 identifier set A-H i.e. identifier set A-H remains same, fig 7 identifier set A-H remains same for the total number of workers.
 
Claim 6 recites an apparatus for processing data, comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one 10processor to perform operations (Devillard: col 22 lines 33-40 computing system, processor, software code), the operations comprising limitations similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 8 recites the apparatus performing limitations similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 9 recites the apparatus performing limitations similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 11 recites a non-transitory computer readable medium, storing a computer program, wherein the computer program, when executed by a processor (Devillard: col 2 lines 33-40 computing system, computers or processor, non-transitory computer-readable medium), causes the processor to perform operations similar to those of claim 1. Therefore, it is rejected for the same rational.


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Devillard in view of Wang, as applied to above claims, and further in view of Fang et al. (US Pub. No. 2016/0171009 A1, hereafter Fang).
Fang was cited in the last office action.


As per claim 5, Devillard teaches wherein the processing, through the target execution unit, the to-be-processed data indicated by the identifier in the corresponding identifier 25set (fig 3 304 306 308 310/312 314) includes: 
the to-be-processed data 28sent to the target execution unit by the upstream execution unit of the target execution unit (fig 3 302-304-306-310 314); and 
processing, through the target execution unit, the to-be-processed data indicated by the 5identifier in the corresponding identifier set (fig1A data stream processing cluster 112 fig1B data stream processing cluster 170 processing hosts 160 612 164 col 9 lines 10-15 routing incoming data records, data stream processing clusters col 9 lines 35-40 responsible for processing the data stream associated with the incoming data record received).  
	
Devillard and Wang, in combination, don’t specifically teach de-duplicating, according to a historical record of receiving the to-be-processed data by the target execution unit in the stream computing system.

	Fang, however, teaches de-duplicating, according to a historical record of receiving the to-be-processed data by the target execution unit in the stream computing system ([0003] data de-duplication, historical file exist/non-exist, applying deduplication operation).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Devillard and Wang with the teachings of Fang of data deduplication based on historical data to improve efficiency and allow de-duplicating, according to a historical record of receiving the to-be-processed data to the method of Devillard and Wang as in the instant invention. 
Claim 10 recites the apparatus performing limitations similar to those of claim 5. Therefore, it is rejected for the same rational.

Allowable Subject Matter

Applicant is invited to contact the Examiner for discussing allowable subject matter after rewriting the claims to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Possible allowable subject matter may include adjusting mapping relationship to accommodate adjustment in the number of target execution units according to preset rules for load balancing and total number of identifier in the identifier set and total number of identifier set remain unchanged before and after target execution unit adjustment ([0046]). 

Response to Arguments
The previous objections under 35 USC 112 (b) have been withdrawn. 
The previous 35 U.S.C. 101 abstract idea rejections have been withdrawn.

Applicant's arguments filed on 10/25/2021 have been fully considered but they are not persuasive. Applicant remarks filed on 10/25/2021, Applicant argues the following:
i.)	Devillard neither specifically teaches acquiring, identifier set and identifier in the identifier set (as mentioned by the Examiner) nor features 1 and 2.
Features 1: an identifier set corresponding to the target execution unit, an identifier in the identifier set being used to indicate to-be-processed data;
Feature 2: wherein the identifiers sets corresponding to a total of the target execution units in the stream computing system remain unchanged.
Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point i): Examiner respectfully disagree. Devillard teaches cluster routing information which may include look-up table comprising identification of a data stream and corresponding cluster that is designated to receive data records from that data stream (col 3 lines 65-67) and determine to which data stream the incoming data records belongs, data stream associated with a data record with information regarding association between the stream processing cluster, data stream of the data record, attribute of the data record, metadata of the record (col 3 lines 37-59) identify data records associated data stream. Examiner has interpreted the data records or attribute/metadata of the records as being the identifier and data stream being set of identifier. In addition, this argument is moot in view of new ground of rejections since the newly cited art clearly teaches these limitations.
As for feature 1, as explained above, each data stream is considered as identifier set that carries the data records that are to be processed (col 3 lines 37-59) and each data stream corresponds to the processing cluster as evident from the routing lookup table (col 3 lines 65-67) i.e. each identification of data stream corresponds to the identifier set and metadata/attributes of the data records associated with the data stream is equivalent to the identifier and routing look-up table indicates the data stream corresponding to the processing cluster. In addition, newly cited art (fig 5 fig 7) also teaches these limitations of feature 1.
As for feature 2, Examiner respectfully indicates that nowhere in the claim there is a limitations that either suggests or perform changing the identifier sets and therefore as such the total identifier sets for the stream processing is expected to remain unchanged with or without the adjustment in the number of execution units. Examiner respectfully request further clarification as to which claim elements cause or expect to cause the change in the identifier set based on the adjusted change in execution units. As such, argument is moot in view of new grounds of rejections.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

LIISBERG; Mikkel et al. (US 20170091011 A1) teaches method and device for generating an output data stream.
Thario (US 11,089076 B1) teaches automated detection of capacity for video streaming origin server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195